Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiino et al. US 2013/0180794.
	Shiino et al. discloses a rack and pinion steering system for a motor vehicle comprising: 	a pinion shaft 3 that is connected to a steering shaft 2 and includes a steering pinion 30 engaged with a rack 4 mounted in a steering gear housing 12 such that the rack is displaceable along a longitudinal axis for pivoting steerable wheels; and an electric motor 5 that drives the pinion shaft via a step-down gear mechanism 6, wherein the steering shaft, the pinion shaft with the steering pinion, and the step- down gear mechanism are received in the steering gear housing, wherein the step-down gear mechanism is disposed at a first end of the pinion shaft that is remote from the steering shaft;	wherein the step-down gear mechanism is disposed on the pinion shaft below the steering pinion (as shown in Fig. 1A);
    PNG
    media_image1.png
    251
    499
    media_image1.png
    Greyscale







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



February 26, 2021